Amerimex v. Brazos Valley Community                                 















IN THE
TENTH COURT OF APPEALS
 

NO. 10-91-201-CV

        AMERIMEX, INC.,
                                                                                       Appellant
        v.

        BRAZOS VALLEY COMMUNITY ACTION 
        AGENCY, INC.,
                                                                                       Appellee
 

 From the County Court at Law
Brazos County, Texas
Trial Court # 34,638-CCL1
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          Appellant perfected this appeal from a judgment signed on July 3, 1991.
          By joint motion, the parties state that they have arrived at a settlement and request
dismissal of the appeal.  The motion is granted and the appeal is dismissed.

                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed March 4, 1992
Do not publish